
	

113 HR 1275 IH: Social Security Guarantee Act of 2013
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1275
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To guarantee the right of individuals to receive Social
		  Security benefits under title II of the Social Security Act in full with an
		  accurate annual cost-of-living adjustment.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Guarantee Act of
			 2013.
		2.Guarantee of full
			 social security benefits with accurate annual cost-of-living
			 adjustment
			(a)In
			 GeneralOn a date not later than 90 days after the date of the
			 enactment of this Act, the Secretary of the Treasury shall issue a benefit
			 guarantee certificate to each individual who is determined by the Commissioner
			 of Social Security as of such date to be entitled to benefits under title II of
			 the Social Security Act (42 U.S.C. 401
			 et seq.). The Secretary shall also issue such a certificate to any individual
			 on the date such individual is determined thereafter to be entitled to benefits
			 under such title.
			(b)Benefit
			 Guarantee CertificateThe benefit guarantee certificate issued
			 pursuant to subsection (a) shall represent a legally enforceable
			 guarantee—
				(1)of the monthly
			 amount of benefits to which the individual is entitled under title II of the
			 Social Security Act (as in effect on
			 the date of the issuance of the certificate); and
				(2)that the benefits
			 will be adjusted—
					(A)not less
			 frequently than annually on the basis of an accurate determination of the
			 increase in the cost-of-living of the individual; and
					(B)in accordance with
			 such title (as so in effect), to reflect any future changes in the eligibility
			 status of the individual under such title.
					(c)EntitlementAny
			 certificate issued under the authority of this section constitutes budget
			 authority in advance of appropriations Acts and represents the obligation of
			 the Federal Government to provide for the payment to the individual to whom the
			 certificate is issued benefits under title II of the
			 Social Security Act (42 U.S.C. 401 et
			 seq.) in the amounts set forth in the certificate and adjusted thereafter as
			 described in subsection (b)(2).
			
